Citation Nr: 1518879	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  98-14 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1 Entitlement to service connection for sinusitis, including a stuffy nose, as a result of undiagnosed illness.

2 Entitlement to service connection for a pulmonary disorder including asthma, as a result of undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973, from
February 1991 to June 1991, and from May 2010 to December 2010.  He also had multiple periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The Board ultimately denied these claims in an April 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties (Secretary of VA and the Veteran) filed a Joint Motion for Remand, which was granted by the Court in November 2013. 

In May 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the appeal as remanded by the Board in part so that a VA examination could be scheduled to assess the etiology of the Veteran's sinus and pulmonary claims.  The examination was scheduled for July 2014, but the Veteran did not attend.  This fact was noted in the January 2015 supplemental statement of the case.  In a February 2015 statement, the Veteran discussed his efforts to reschedule the examination, as well as his reasons for being unable to attend the examination, which included his wife being in the hospital.  Therefore, the Board finds that the Veteran has demonstrated good cause for not attending the July 2014 examination and remands the appeal so that another examination can be scheduled.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  

In addition, the Veteran submitted an authorization to release private treatment records in June 2014 that expired before the records were obtained.  He then submitted another release in December 2014, but there is no record of requests for these records being made, and the supplemental statement of the case does not reference them.  Therefore, the RO should ensure that all records identified by the Veteran have been obtained or take the necessary steps to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file to ensure that all treatment notes identified by the Veteran have been obtained.  If necessary, request that the Veteran provide another authorization to release records to VA. All efforts to obtain such records must be documented.

If obtaining private treatment records for the Veteran, the RO must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165 August 6, 2012) (codified as amended at 38 U.S.C.A. 
§ 5103A(b)(2)(B)).

2. Schedule the Veteran for the appropriate VA examination to assess whether his breathing and pulmonary symptoms are manifestations of an undiagnosed illness. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Does the Veteran have a diagnosis of a current and chronic breathing disorder characterized by a chronic stuffy nose?

Does the Veteran have a diagnosis of a current and chronic pulmonary disability characterized by wheezing and shortness of breath?

If the Veteran does not have a chronic breathing or pulmonary disability, are his reported symptoms attributable to another diagnosable disability? 

For any diagnosed breathing or pulmonary disability or other disability to which the Veteran's symptoms are attributed, is it at least as likely as not (50 percent or greater probability) that the disability is a result of his military service?

If the Veteran's purported breathing and pulmonary symptoms are not due to a diagnosed disability, is there is a chronic disease process existing for six months or more as shown by 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification? The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.  In addition, the examiner must consider the Veteran's assertions both at the examination and as documented in the claims file with regard to his exposure to chemicals and smoke during his Gulf War service.

A complete rationale for any opinion offered must be provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





